                   Case 1:19-cr-00134-JRH-BKE Document 31 Filed 12/04/20 Page 1 of 3
GAS 245 D        Judgment in a Criminal Case for Revocations




                                        United States District Court 2020 DEC -Li                                                 A 1|: OU
                                                               Southern District of Georgia
                                                                   Augusta Division
                                                                                                       v-- L ii i,, 1 a-7'
                                                                         )
             UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAliCMEA.
                                                                         )
                                 V.                                            (For Revocation of Probation or Supervised Release)
                                                                         )
                    Walter Jason Purkhiser                               )
                                                                                Case Number:        1:19CR00134
                                                                         )
                                                                          )     USM Number:         17347-046
                                                                          )
                                                                          )     James S.V. Weston
                                                                                    Defendant’s Attorney
THE DEFENDANT:

   admitted guilt to violation #2 (special condition), and violation #3 (standard condition) of the term of supervision.

|X! was found in violation of Violation #1 (special condition), and Violation #4 and 5 (standard condition), after denial of guilt.

The defendant is adjudicated guilty of these violations;

    Violation Number             Nature of Violation                                                                   Violation Ended

             1                   The defendant had contact with a prohibited person without pennission of              July 6, 2020
                                 the probation officer (special condition).

                                 See page two for additional violations

         The defendant is sentenced as provided in page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

□ The defendant has not violated the condition(s),                                 , and is discharged as to such violation(s).


          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            December 3, 2020
                                                                            Date oflmposilion     rdment
Last Four Digits of Defendant’s Soc. Sec No.: 1724



Defendant’s Year of Birth: 1979
                                                                            SignatiirJof.

City and State of Defendant’s Residence:
                                                                            J. RANDAL HALL, CHIEF JUDGE
Augusta. Georgia                                                            UNITED STATES DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF GEORGIA
                                                                            Name and Title of Judge


                                                                                        lA/^lZOZQ_
                                                                            Date
GAS 245 D
                Case   1:19-cr-00134-JRH-BKE Document 31 Filed 12/04/20 Page 2 Judgment
                Judgment in a Criminal Case for Revocations
                                                                               of 3 — Page 2 of3

DEFENDANT:          Walter Jason Purkhiser
CASE NUMBER:        1;19CR00134-1


                                             ADDITIONAL VIOLATIONS

     Violation Number       Nature of Violation                                                        Violation Ended

            2               The defendant failed to abide by a curfew condition as directed (special   September 13, 2020
                            condition).

            3               The defendant left the judicial district without permission ofthe Court    September 13, 2020
                            (standard condition).

            4               The defendant failed to notify the probation officer within 72 hours of    September 13, 2020
                            being arrested or questioned by law enforcement officer (standard
                            condition).

            5               The defendant failed to notify the probation officer ten days prior to a   September 16, 2020
                            change in residence or employment(standard condition).
GAS 245D
                    Case 1:19-cr-00134-JRH-BKE Document 31 Filed 12/04/20 Page 3 Judgment
                                                                                 of 3 — Page 3 of3
                    Judgment in a Criminal Case for Revocations


DEFENDANT:                 Walter Jason Purkhiser
CASE NUMBER:               1:19CR00134-1


                                                                  IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
           term of: 12 months, with no term of supervision to follow.



           The Court makes the following recommendations to the Bureau of Prisons:
           Placement in a facility near Montana or in the North West region of the United States. Placement in a facility in the Southeast
           region of the United States is not recommended.


           The defendant is remanded to the custody of the United States Marshal.

     □     The defendant shall surrender to the United States Marshal for this district:

         □     at                                   □    a.m.      □ p.m.          on

         □     as notified by the United States Marshal.

     □     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         □     before 2 p.m. on                                                           .

         □     as notified by the United States Marshal,

         □     as notified by the Probation or Pretrial Services Office.



                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                               to

at                                                      , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                              By
                                                                                                    DEPUTY UNITED STATES MARSHAL
